Title: James Madison to Churchill C. Cambreleng, 8 March 1827
From: Madison, James
To: Cambreleng, Churchill C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 8. 1827
                            
                        
                        I return my thanks for the copy of your Speech on the proposed increase of the duty on wool, and the
                            manufactures of it
                        You have done well in pressing on the attention of Congress the facility, daily increasing, of a forbidden
                            trade with and through Canada. This consideration alone is a warning against an excessive impost, especially on light
                            & costly articles.
                        Canada is presenting serious difficulties also in self-denying contests with G. Britain for commercial
                            objects. When the Province was in no degree advanced in Agricultural exports, and intervening forests prevented a
                            smuggling intercourse with the U. S. the wants of the West Indies promised an easy success to a just and retaliating
                            policy. Now that Canada is both a considerable source of supplies, and a channel also for ours, the contest takes a
                            different character; but still leaving, I think, advantages on our side, that in the end must triumph. I have always
                            confided in the calculation, that the nature of our exports consisting so much of food & raw materials, and that
                            of our imports consisting so much of articles superfluous to us, but giving bread to those who prepare them, enable, as
                            well as entitle us, to command a just reciprocity in our foreign commerce; and that with a reciprocity, the cheapness of
                            our Ships, the expertness of our Mariners, and the bulkiness of our productions, to which may be added, the skill
                            & enterprize of our merchants, will always give us more than an equality in the great article of navigation.
                        It may be true that in the ordinary freedom of commercial intercourse, the balance of advantage may be
                            against us, the demand of our productions being limited by the limited wants they supply; whilst the supplies returned to
                            us are addressed in great part to fancy & fashion, which have no such limits. But in a case to be decided by an
                            appeal to wants of necessity, we can have nothing to apprehend, unless it be from a defect of concert &
                            perseverence among ourselves.
                        I have said that our resources for navigation ensure us more than an equal share of it in our foreign
                            commerce. May not much more be said? When we compare the resources of the Old and the new Continents for building
                            & loading the vessels imployed in the intercourse between them, and consider the growing disposition of the age to
                            make navigation a favorite object, there is nothing rash in the prophecy, that the Trident, so long and so proudly wielded
                            on the other side of the Atlantic, will at no very distant day, be handed over to this; where I hope it will be less a
                            symbol of despotic abuse than it has been on the other. I offer you Sir the expression of my great respect
                        
                            
                                
                            
                        
                    